UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7346


CLOREY EUGENE FRANCE,

                Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cv-00250-JAB-LPA)


Submitted:   January 26, 2016               Decided:   February 3, 2016


Before MOTZ and    GREGORY,     Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clorey Eugene France, Appellant Pro Se. Mary Carla Babb,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clorey Eugene France seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     Parties    are   accorded   30       days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

July 6, 2015.     The notice of appeal, dated August 6, 2015, was

filed on August 11, 2015. 1           Because France failed to file a

timely notice of appeal or obtain an extension or reopening of

the appeal period, we dismiss the appeal. 2          We dispense with oral




     1 For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).
     2 While France filed a timely post-judgment motion, see Fed.
R. App. P. 4(a)(4)(A), he failed to comply with the district
(Continued)
                                      2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED




court’s order to file a corrected       motion   with   a   signature.
Accordingly, the motion was stricken.



                                  3